MEMORANDUM **
Vladimir Kotlyarenko appeals from the district court’s order denying the motion to withdraw his guilty plea. We dismiss the appeal.
A review of the record indicates that Kotlyarenko knowingly and voluntarily waived his right to appeal the conviction, the judgment, and orders of the court and was sentenced within the terms of the plea agreement. We therefore enforce the waiver and dismiss the appeal. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (stating that an appeal waiver is valid when it is entered knowingly and voluntarily).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.